Back to Form 10-Q

Exhibit 10.3
 


WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN


AMENDED AND RESTATED NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
CHARLES G. BERG
 
Agreement
 
WHEREAS, on January 25, 2008, WellCare Health Plans, Inc. (the “Company”)
granted to Charles G. Berg (the “Optionee”), an option (the “Option”) to
purchase up to 300,000 shares of the Company’s Common Stock, $0.01 par value per
share (the “Shares”), at an exercise price per share equal to $43.12, as
evidenced by that certain Non-Qualified Stock Option Agreement dated as of
January 25, 2008 between the Company and the Optionee, as amended and restated
on February 16, 2009 (the “Prior Non-Qualified Stock Option Agreement”);
 
WHEREAS, on the date hereof, the Company, Optionee and Comprehensive Health
Management, Inc. are entering into an amended and restated employment agreement
(the “Employment Agreement”) pursuant to which Optionee’s term of employment has
been extended and the Company has agreed to amend and restate the terms of the
Prior Non-Qualified Stock Option Agreement to (i) amend the exercise price of
the Option to be equal to the closing price per share on the date of the
amendment and restatement of the Option, (ii) reduce the term of the Option to
December 31, 2015, and (iii) extend the vesting period of the Option, each as
set forth herein;
 
WHEREAS, the Optionee and the Company now desire to amend and restate the Prior
Non-Qualified Stock Option Agreement by entering into this Amended and Restated
Non-Qualified Stock Option Agreement (this “Agreement”) in order to reflect the
terms and conditions of the Employment Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
 
1.             Grant of Option.  The Company granted, as of January 25, 2008, to
the Optionee an Option to purchase up to 300,000 Shares.  The Option was amended
and restated as set forth herein on August 10, 2009.  The exercise price per
share of such Option shall be $23.88 (the “Option Price”).  The Option shall be
subject to the terms and conditions set forth herein.  The Option was issued
pursuant to the Company’s 2004 Equity Incentive Plan (the “Plan”), which is
incorporated herein for all purposes.  The Option is a Non-Qualified Stock
Option, and not an Incentive Stock Option.  The Optionee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions hereof and thereof and all applicable laws and regulations.  However,
in the event of any conflict between the provisions in this Agreement and the
Plan, the provisions of this Agreement shall govern.

 
1

--------------------------------------------------------------------------------

 

2.             Definitions.  Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributed thereto in the Plan.
 
3.             Exercise Schedule.  Except as otherwise provided in Sections 6
and 7 of this Agreement, the Option will become vested and exercisable in
installments as provided below, which shall be cumulative. To the extent that
the Option has become vested with respect to a percentage of Shares as provided
below, the Option may thereafter be exercised by the Optionee, in whole or in
part, at any time or from time to time prior to the expiration of the Option as
provided herein. The Option shall vest and become exercisable with respect to
150,000 Shares on April 1, 2010 and with respect to the remaining 150,000 Shares
on December 31, 2010 (each, a “Vesting Date”), provided (except as otherwise set
forth below) that the Optionee’s employment or service with the Company and its
Subsidiaries continues through and on the applicable Vesting Date.
 
Notwithstanding anything contained herein to the contrary, once the Option has
vested and become exercisable with respect to 100% of the Shares, then the
Option shall be fully vested and exercisable and the provisions of the preceding
sentence shall cease to apply.
 
Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Except as
otherwise set forth below, upon the termination of the Optionee’s employment or
service with the Company and its Subsidiaries, any unvested portion of the
Option shall terminate and be null and void.
 
4.             Method of Exercise.  The vested portion of this Option shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 hereof by written notice which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (which number must be a whole number), and such other
representations and agreements as to the holder’s investment intent with respect
to such Shares as may be required by the Company pursuant to the provisions of
the Plan.  Such written notice shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company.  The
written notice shall be accompanied by payment of the Option Price.  This Option
shall be deemed to be exercised after both (a) receipt by the Company of such
written notice accompanied by the Option Price and (b) arrangements that are
satisfactory to the Committee in its sole discretion have been made for
Optionee’s payment to the Company of the amount, if any, that is necessary to be
withheld in accordance with applicable Federal or state withholding
requirements.  No Shares will be issued pursuant to the Option unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded.
 
5.             Method of Payment.    Payment of the Option Price shall be by any
of the following, or a combination thereof, at the election of the
Optionee:  (a) in cash (including check, bank draft, money order or wire
transfer of immediately available funds), (b) by delivery of outstanding shares
of Common Stock with a Fair Market Value on the date of exercise equal to the
aggregate exercise price payable with respect to the Options’ exercise, (c) by
simultaneous sale through a broker reasonably acceptable to the Committee of
Shares acquired on exercise, as permitted under Regulation T of the Federal
Reserve Board, (d) by authorizing the Company to withhold from issuance a number
of Shares issuable upon exercise of the Option which, when multiplied by the
Fair Market Value of a share of Common Stock on the date of exercise, is equal
to the Option Price payable with respect to the portion of the Option being
exercised or (e) by any combination of the foregoing.

 
2

--------------------------------------------------------------------------------

 
 
            In the event the Optionee elects to pay the Option Price pursuant to
clause (b) above, only a whole number of share(s) of Common Stock (and not
fractional shares of Common Stock) may be tendered in payment and the Common
Stock must be delivered to the Company.  Delivery for this purpose may, at the
election of the Optionee, be made either by (A) physical delivery of the
certificate(s) for all such shares of Common Stock tendered in payment of the
Option Price, accompanied by duly executed instruments of transfer in a form
acceptable to the Company, or (B) direction to the Optionee’s broker to
transfer, by book entry, such shares of Common Stock from a brokerage account of
the Optionee to a brokerage account specified by the Company.  When payment of
the Option Price is made by delivery of Common Stock, the difference, if any,
between the Option Price payable with respect to the portion of the Option being
exercised and the Fair Market Value of the shares of Common Stock tendered in
payment (plus any applicable taxes) shall be paid in cash.  The Optionee may not
tender shares of Common Stock having a Fair Market Value exceeding the Option
Price payable with respect to the portion of the Option being exercised (plus
any applicable taxes).
 
           In the event the Optionee elects to pay the Option Price pursuant to
clause (d) above, only a whole number of Share(s) (and not fractional Shares)
may be withheld in payment.  When payment of the Option Price is made by
withholding of Shares, the difference, if any, between the Option Price payable
with respect to the portion of the Option being exercised and the Fair Market
Value of the Shares withheld in payment (plus any applicable taxes) shall be
paid in cash.  The Optionee may not authorize the withholding of Shares having a
Fair Market Value exceeding the Option Price payable with respect to the portion
of the Option being exercised (plus any applicable taxes).  Any withheld Shares
shall no longer be issuable under the Option.
 
6.             Termination of Optionee’s Service.
 
(a)           Death or Disability.  If the Optionee ceases to be an officer or
employee of, or to perform other services for, the Company or any Subsidiary due
to the Optionee’s death or Disability, the Option shall become fully vested and
exercisable on the date of such cessation and shall remain exercisable until the
expiration date provided in Section 7(a) below.
 
(b)           Termination Without Cause or for Good Reason.  If the Optionee’s
employment by, or other performance of services for, the Company or any
Subsidiary is terminated by the Company or any Subsidiary without Cause or by
the Optionee for Good Reason, the Option shall become fully vested and
exercisable on the date of such cessation and shall remain exercisable until the
expiration date provided in Section 7(a) below.
 
(c)           Termination for Cause.  If the Optionee’s employment by, or other
performance of services for, the Company or any Subsidiary is terminated by the
Company or any Subsidiary for Cause, the Option shall expire and be forfeited
immediately upon such termination, whether or not then exercisable.
 

 
3

--------------------------------------------------------------------------------

 
 
(d)           Other Termination of Service.  In the event the Optionee
terminates his employment with, or other performance of services for,  the
Company or any Subsidiary without Good Reason prior to December 31, 2010, then
all unvested options shall be forfeited immediately upon such termination of
employment or service and the Optionee shall be entitled to exercise all vested
options for 90 days following such termination of employment or service.  In the
event the Optionee’s employment with, or other performance of services for, the
Company or any Subsidiary terminates for any reason (other than by the Company
or any Subsidiary for Cause) on or after December 31, 2010, the Option shall
remain exercisable until the expiration date provided in Section 7(a) below.
 
(e)           Change in Control.  Notwithstanding the foregoing, if there is a
Change in Control of the Company, then the Option shall be immediately fully
exercisable and shall remain so until the expiration date provided in Section
7(a) below.
 
                (f)           Extension of Post-Termination of Service Exercise
Period.  The period during which the Option can be exercised after a termination
of service subject to Sections 6(a), (b), (d) or (e) above will be extended for
any period during which the Optionee cannot exercise the Option because such an
exercise would violate an applicable Federal, state, local, or foreign law,
until 30 days after the exercise of the Option first would no longer violate an
applicable Federal, state, local, and foreign laws.
 
(g)           Certain Defined Terms.  For purposes of this Agreement, the terms
“Cause”, “Good Reason,” and “Disability” shall have the meanings set forth in
the Employment Agreement and the determination of whether a termination of
employment or service is for Cause, for Good Reason or on account of Disability
shall be determined under the Employment Agreement.
 
7.             Other Termination of Option.
 
(a)           Expiration of Option.  Notwithstanding anything to the contrary,
any unexercised portion of the Option shall automatically and without notice
terminate and become null and void on December 31, 2015.
 
(b)           Cancellation by the Committee.  Except as provided in Section
7(d), in connection with any transaction of the type specified by clause (iii)
of the definition of a Change in Control in Section 2(c) of the Plan, the
Committee may, in its discretion, (i) cancel the Option in consideration for
payment to the Optionee of an amount equal to the portion of the consideration
that would have  been payable to the Optionee pursuant to such transaction if
the Option had been fully exercised immediately prior to such transaction, less
the aggregate Option Price that would have been payable therefor, or (ii) if the
amount that would have been payable to the Optionee pursuant to such transaction
if the Option had been fully exercised immediately prior thereto would be equal
to or less than the aggregate Option Price that would have been payable
therefor, cancel the Option for no consideration or payment of any
kind.  Payment of any amount payable pursuant to the preceding sentence may be
made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee’s discretion.
 

 
4

--------------------------------------------------------------------------------

 

(c)           Corporate Transactions.  Except as provided in Section 7(d), to
the extent not previously exercised, the Option shall terminate immediately in
the event of the liquidation or dissolution of the Company.
 
(d)           Notwithstanding anything herein to the contrary, in the event the
Company enters into a transaction that could affect the term of the Option, it
will use its reasonable best efforts to have the Option assumed so that it will
remain outstanding for its full term through December 31, 2015.
 
8.            Transferability.  Unless otherwise determined by the Committee,
the Option is not transferable otherwise than by will or under the applicable
laws of descent and distribution, and during the lifetime of the Optionee the
Option shall be exercisable only by the Optionee, or the Optionee’s guardian or
legal representative. In addition, the Option shall not be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and the Option shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer, assign, negotiate, pledge or hypothecate the
Option, or in the event of any levy upon the Option by reason of any execution,
attachment or similar process contrary to the provisions hereof, the Option
shall immediately become null and void.  The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.
 
9.            No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any shares of Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.
 
10.           No Right to Continued Employment or Service.  Neither the Option
nor this Agreement shall confer upon the Optionee any right to continued
employment or service with the Company.
 
11.           Law Governing.  This Agreement shall be governed in accordance
with and governed by the internal laws of the State of Delaware.
 
12.           Interpretation. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan adopted by the Committee as may be in effect from time to
time. However, if and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, this
Agreement shall control. The Optionee accepts the Option subject to all the
terms and provisions of the Plan and this Agreement.  Except as otherwise set
forth in Section 6(g) above, the undersigned Optionee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement.
 
13.           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at:
 
8735 Henderson Road
Renaissance Two
Tampa, FL 33634

 
5

--------------------------------------------------------------------------------

 
 
or if the Company should move its principal office, to such principal office,
and, in the case of the Optionee, to the Optionee’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.
 
14.           Tax Consequences.  Set forth below is a brief summary as of the
date of this Option of some of the federal tax consequences of exercise of this
Option and disposition of the Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE OPTIONEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
 
(a)           The Optionee will not recognize any income on receipt of the
Option.
 
(b)           The Optionee will recognize ordinary income at the time he
exercises the Option equal to the amount by which the Fair Market Value of the
Shares on the date of exercise exceeds the Option Price paid for the
Shares.  The amount so recognized is subject to federal withholding and
employment taxes if the Optionee is an employee.
 
(c)           The Optionee’s tax basis for the Shares received as a result of
the exercise of the Option will be equal to the Fair Market Value of those
Shares on the date of the exercise.
 
(d)           Upon the sale of the Shares, the Optionee will recognize a capital
gain or loss on the difference between the amount realized from the sale of the
Shares and the Fair Market Value on the date of exercise.  The gain or loss
would be short- or long-term depending upon whether the Shares were held for at
least one year after the date of exercise of the Option.
 
15.           This Agreement supersedes the Prior Non-Qualified Stock Option
Agreement.


 
*  *  *  *  *
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 10th
day of  August, 2009.
 


 
COMPANY:
 
WELLCARE HEALTH PLANS, INC.
 
By:     /s/ Thomas F. O’Neil
III                                                                
Name: Thomas F. O’Neil III
Title: Vice Chairman




Optionee acknowledges receipt of a copy of the Plan.  Optionee has reviewed the
Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option, and fully understands all
provisions of the Option.
 


 

Dated:     8/10/09                                                            
OPTIONEE:              
 
/s/ Charles Berg                
 

 
 
7

--------------------------------------------------------------------------------

 

